*872ORDER
PER CURIAM.
J.J. Brouk (hereinafter, “Employer”) appeals from the judgment of the Labor and Industrial Relations Commission (hereinafter, “the Commission”) granting an award of workers’ compensation death benefits to Katherine Roth, widow of Luke Roth (hereinafter, “Roth”). Employer raises two points on appeal. First, Employer claims the Commission’s award of death benefits was not supported by substantial and competent evidence because Roth’s expert’s testimony did not meet the burden of proof with respect to causation. Second, Employer disputes the Commission’s calculation of the rate of compensation it used to determine the death benefits award.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission’s decision is supported by competent and substantial evidence on the record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission’s decision pursuant to Rule 84.16(b).